Citation Nr: 1103736	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected hidradenitis suppurativa.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1986 to July 1986, 
from February 1987 to February 1989, and from October 1993 to 
October 1996.

The matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued in August 2006 ,by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In addition to the skin disability issue on appeal, it appears 
the RO is working a claim for service connection for post 
traumatic stress disorder.  Since that issue has not yet been 
fully developed for appeal, it is not being addressed by the 
Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The record reflects that in a statement received in August 2010, 
the Veteran asserted that his hidradenitis suppurativa 
"continues to get worse," reporting recent VA emergent care for 
an inguinal abscess and an increase in the inflammatory episodes 
that cause scarring of his skin.   In conjunction with this 
report, the Veteran submitted his August 2010 VA treatment record 
reflecting that he did indeed have a spontaneously draining left 
inguinal abscess that was treated with antibiotics.  

As the Veteran is reported that his service-connected 
hidradenitis suppurativa has increased in severity, as evidenced 
by his submitted VA emergent care treatment, and he was last 
afforded a VA examination to assess the severity of his condition 
prior to his report, the Board determines that pursuant to VA's 
duty to assist, the Veteran should be afforded a new VA 
examination.

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
from January 2007 to April 2010, and from 
July 2010 to the present.  

2.  Schedule the Veteran for a VA examination 
to determine the severity of his service-
connected recurrent hidradenitis suppurativa.  
The entire claims file must be made available 
to and reviewed by the examiner prior to the 
examination, and the examiner should indicate 
this review in the examination report.  

All appropriate medical diagnostic tests 
should be accomplished, and all clinical 
findings should be reported in detail, in 
terms conforming to the applicable rating 
criteria.  Specifically, the examiner is 
asked to examine and comment on (i) the 
Veteran's past and present use of medication 
used to treat his disability, including the 
duration of each usage; (ii) the number and 
measurements of any scars observed, to 
include the percentage of the body affected 
by these scars and the characteristics of any 
scars of the Veteran's head, face, or neck; 
and (iii) whether any scars have underlying 
soft tissue damage, cause any limitation of 
motion, and/or are painful.

This examiner should also offer an opinion 
regarding the effect of the Veteran's 
service-connected hidradenitis suppurativa on 
his employability. 

3.  Then, the Veteran's claim should be re-
adjudicated.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.  
Thereafter, this claim should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


